Dissenting- Opinion.
DeBlanc, J.
William S. Pike was, until his death, the President and Treasurer of the Southern Mutual Insurance Company. From his appointment in those capacities, whatever he received — money in payment of notes, or notes as evidences of loans — he held for, as the custodian of the company, and on deposit. He never evinced an intention of changing the character of his possession, never denied the rights of the stockholders ; but — on the contrary — left them under the impression that he would account.
It was only in 1874, that a remark made by him, should have warned those who heard it, that he had become an ordinary debtor of funds which he had ceased to hold as treasurer, and that remark was “ that he could and would settle with every one connected with the company, but that he could not do it at that time, for the reason that he could not then withdraw so much money from his business.” From that date — not before — prescription, if not otherwise suspended or interrupted — commenced to run in his favor.
For this reason, I respectfully dissent from the opinion and decree of the court.